DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-4, and 6-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the claim recites “the first and second working rollers disposed to be inclined by a predetermined angle between a vertical axis and a right angle from the vertical axis.” It is unclear what constitutes an incline in the context of the claims. While applicant’s specification has support for the claim language, it is unclear what constitutes the incline, as applicant’s figures all show the working rollers perpendicular to the claimed vertical axis. As claimed, the “vertical axis” is parallel to the moving direction of the working rollers. Applicant’s figure 5 appears to show the working rollers disposed parallel to the moving direction (parallel to arrow A), and perpendicular to the claimed vertical axis (which is parallel to arrow C). 
Claims 3-4 and 6-9 are rejected as indefinite due to their dependency upon rejected claim 1. 
Further regarding claim 7, the claim recites pairs of surface treatment units, and abrasive grain sizes of “a first grinding belt of at least one pair” and “the second grinding belt or other respective grinding belts of other surface treatment units.” This is confusingly worded and unclear. Claim 1 recites first and second grinding belts in each pair of surface treatment units. Therefore, the recitation of “a first grinding belt of at least one pair of surface treatment units” is redundant and unclear. The recited “the second grinding belt or other respective grinding belts of other surface treatment units” is further unclear. Is the first grinding belt of any one of the pairs of surface treatment units being compared to any other grinding belt of any other surface treatment unit? For the purposes of this examination, this claim will be interpreted as best can be understood by examiner and is explained in the rejection below.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the 
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 4, 8, and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park et al (KR 100860645, previously cited) in view of Owrey (US 3529384, previously cited) and further in view of Numao et al (US 5179805).
Regarding claim 1, Park teaches a transverse hairline forming apparatus for a stainless steel coil, the transverse hairline forming apparatus comprising (fig 2): a coil supporting unit (leftmost unit holding material at element 10) to which a stainless steel coil is rotatably disposed; a coil winding unit (rightmost unit holding coiled material) spaced apart from the coil 
Regarding claims 3 and 4, Park, as modified teaches all the elements of claim 1 as described above. Owrey further teaches the first and second working rollers are disposed to reciprocate between a first position adjacent to the first and second drive rollers and a second position adjacent to the first and second driven rollers (col 3, lines 44-48); the first and second working rollers allow the portion of the first and second grinding belts to be in line contact with the surface of the workpiece when the first and second working rollers move from the first position to the second position (fig 1). 
Regarding claims 8 and 9, Park, as modified, teaches all the elements of claim 1 as described above. Park further teaches the apparatus can work on a stainless steel coil (note that the coil is not actively claimed as a part of the apparatus and thus the apparatus must only be capable of working on a coil with the claimed properties) which has a surface with vertical hairlines and has a surface which is embossing processed (since the apparatus as modified has the claimed elements, there is nothing to suggest the apparatuses inability to work with the claimed coil surfaces).
Claims 6 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park, Owrey, and Numao as applied to claim 1 above, and further in view of Brown et al (US 2012/0156972, previously cited).
Regarding claim 6, Park, as modified teaches all the elements of claim 1 as described above. Park does not teach differing grain size in each grinding belt. Brown teaches a hairline forming apparatus including grinding belts having different grain sizes (fig 3C; [0040]). It would have been obvious for a person having ordinary skill in the art at the effective time of filing the invention to use different grain sizes in the first and second grinding belts of Park in order to achieve the predictable result of successively arriving at the desired surface finish as is well-known in the art and taught by Brown ([0040]).
Regarding claim 7, Park as modified teaches all the elements of claim 1 as described above. Park further teaches four surface treatment units (two pairs). While Park does not teach four pairs of surface treatment units, each comprising a first and second grinding belt, duplication of parts is obvious unless a new and unexpected result is produced (MPEP 2144.04 VI B). Further, Brown teaches the use of any number of surface treatment units can be used ([0041], last sentence). Therefore, it would have been obvious for a person having ordinary skill in the art at the effective time of filing the invention to provide the apparatus of Park with four pairs of surface treatment devices, each pair including a first and second grinding belt in order to achieve the predictable result of successively arriving at the desired surface finish as taught by Brown ([0040]). Park does not teach differing abrasive grain size of any of the grinding belts (as best can be understood, the claim requires any grinding belts in the apparatus having different grain sizes; see 112b rejection above). Brown teaches a hairline forming apparatus including multiple grinding belts having different grain sizes (fig 3C; [0040]). It would have been obvious for a person having ordinary skill in the art at the effective time of filing the invention to use a first and second grinding belt with different grain sizes in the pairs of surface treatment .
Response to Arguments
Applicant's arguments filed 7 Jan 2021 have been fully considered but they are not persuasive. Applicant argues that the claimed incline is clearly defined in the claims. Examiner respectfully disagrees. As detailed in the 112b rejection above, the incline depicted in applicant’s annotated figure 5 appears to be between the grinding belt and vertical axis. The central axis of the working roller is perpendicular to the claimed vertical axis. Applicant argues that Park does not teach the claimed perpendicular hairlines or incline. However, Owrey is being provided to teach these limitations. Applicant argues that Owrey does not teach the claimed incline. However, as detailed above, as best understood by examiner, Owrey teaches this limitation by the incline of the grinding belt as viewed in figure 1. Applicant argues that Park teaches that it is impossible to form transvers hairlines on the coil. However, Park actually teaches transverse hairlines are preferable (page 6 of translation). Since Owrey teaches a grinding apparatus capable of forming such hairlines, this would be an obvious modification for a person having ordinary skill in the art. Applicant further argues that Owrey does not form transverse hairlines on the workpiece. However, Owrey clearly teaches a perpendicular (transverse) orientation of the grinding belt and working roller relative to the workpiece and thus is clearly capable of forming hairlines in this perpendicular direction. This is completely consistent with applicant’s specification which discloses the grinding belt being perpendicular to the winding direction ([0059]) and the moving direction of the working roller forming a right . 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCEL T DION whose telephone number is (571)272-9091.  The examiner can normally be reached on M-Th 9-5, F 9-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MARCEL T DION/Examiner, Art Unit 3723                                                                                                                                                                                                        
/MONICA S CARTER/Supervisory Patent Examiner, Art Unit 3723